Case: 09-20773     Document: 00511183595          Page: 1    Date Filed: 07/23/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 23, 2010
                                     No. 09-20773
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MAURICIO ALEXANDER RUIZ-DURON, also known as Mauricio Alexander
Ruiz, also known as Mauricio Ruiz,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:08-CR-758-1


Before SMITH, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
        Mauricio Alexander Ruiz-Duron (Ruiz) pleaded guilty to illegal reentry
following deportation. The district court imposed a within-guidelines range
sentence of 43 months in prison. Ruiz appeals the sentence imposed, arguing
that the district court committed procedural error by failing to sufficiently
explain its reasons for rejecting his request for a downward variance from the




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-20773    Document: 00511183595 Page: 2       Date Filed: 07/23/2010
                                 No. 09-20773

applicable sentencing range.       He also contends that the sentence was
substantively unreasonable.
      “[W]hen a judge decides simply to apply the Guidelines to a particular
case, doing so will not necessarily require lengthy explanation.” Rita v. United
States, 551 U.S. 338, 356 (2007). The requirement that the district court explain
its sentence may be satisfied if the district court listens to arguments and then
indicates that a sentence within the guidelines range is appropriate. Id. at 357-
59. The record shows that the district court heard Ruiz’s arguments, rejected
those arguments, and stated that a sentence within the applicable guidelines
range satisfied the factors of 18 U.S.C. § 3553(a). Accordingly, the district
court’s explanation of the sentence imposed, while brief, was legally sufficient.
See id. at 358-59.
      “A discretionary sentence imposed within a properly calculated guidelines
range is presumptively reasonable.” United States v. Campos-Maldonado, 531
F.3d 337, 338 (5th Cir. 2008). The fact that this court “might reasonably have
concluded that a different sentence was appropriate is insufficient to justify
reversal of the district court.” Gall v. United States, 552 U.S. 38, 51 (2007). We
conclude there is “no reason to disturb” the presumption of reasonableness in
this case. See United States v. Rodriguez, 523 F.3d 519, 526 (5th Cir. 2008).
Consequently, the judgment of the district court is AFFIRMED.




                                        2